ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_07_FR.txt. 35

OPINION INDIVIDUELLE DE M. AJIBOLA

[Traduction]
TABLE DES MATIERES

Pages
I. INTRODUCTION 36
IJ. LES FAITS EN LITIGE 37

Jl. LES CONDITIONS ET LES MOYENS JURIDIQUES DE L’INDICATION DE MESURES
CONSERVATOIRES 43
A. Compétence prima facie 43
B. Urgence 46

IV. LES MESURES DEMANDÉES PAR LE CAMEROUN ET LE FONDEMENT JURI-
DIQUE DE L’INDICATION DE MESURES CONSERVATOIRES 47
i) Le pouvoir discrétionnaire de la Cour 48
ii) Préjuger de la question 48

iii) Sauvegarder les droits respectifs des parties en attendant le juge-
ment définitif en Pespéce 49
iv) Sauvegarde des droits et non-aggravation des différends 50
v) Dommage ou préjudice irréparable 53
vi) Préservation des éléments de preuve 54

V. L'EXERCICE PAR LA COUR DE SES POUVOIRS EN VERTU DE L'ARTICLE 75
DU RÈGLEMENT : 55
VI. CONCLUSION 56

26
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 36

I. INTRODUCTION

Après un examen attentif de la situation actuelle dans la presqu’ile de
Bakassi, qui fait partie de la zone en litige entre le Cameroun et le Nigé-
ria, j'accepte de voter pour le premier alinéa du dispositif de l’ordon-
nance de la Cour indiquant des mesures conservatoires en l’espèce. Je suis
convaincu que c’est ce qu’il faut faire en la circonstance, conformément
aux articles pertinents du Statut et du Règlement de la Cour et selon sa
jurisprudence. La présente ordonnance est rendue indépendamment de la
demande du Cameroun, la Cour, dans sa sagesse, s’étant fondée sur le
paragraphe 2 de l’article 75 de son Règlement pour indiquer cette pre-
mière mesure.

Cela étant, je suis au regret de dire que je ne peux pas approuver les
quatre autres mesures indiquées par la Cour ni leur apporter mon suf-
frage, et je tiens à dire pourquoi dans la présente opinion. Le recours aux
forces armées dans la presqu'île de Bakassi a créé une situation de fait. Le
Cameroun dit que le Nigéria a attaqué; le Nigéria dit que c’est le Came-
roun qui est l’agresseur; le Cameroun donne des détails; le Nigéria aussi.
Dans ces conditions et à ce stade, la Cour n’est pas en mesure de déter-
miner de manière concluante qui est responsable, mais elle a le devoir
essentiel de préserver la paix. Les Parties reconnaissent toutefois l’une et
l’autre que des incidents armés se sont produits le 3 février ainsi que les
16 et 17 février 1996. Il semble donc que la Cour se doive, conformément
au droit international, d'exprimer sa préoccupation au regard de la situa-
tion en attendant que l’affaire soit tranchée, et d’ordonner que les deux
Parties

«veillent à éviter tout acte, et en particulier tout acte de leurs forces
armées, ... qui risquerait d’ageraver ou d'étendre le différend porté
devant [la Cour]».

J'ai voté en revanche contre les quatre autres alinéas du dispositif de
l'ordonnance, pour les motifs suivants:

1. A mon sens, toutes ces autres mesures ont trait d’une façon ou
d’une autre à une partie des faits sur lesquels la Cour n’est pas à même de
se prononcer pour le moment; établir l’existence de ces faits est une opé-
ration qui s’avère incertaine parce que les éléments de preuve produits
par chacune des Parties sont insuffisants et contradictoires.

2. Un certain nombre de ces autres mesures ont été suffisamment
motivées dans les paragraphes précédant le dispositif de l’ordonnance
pour qu’il n’y ait donc pas lieu de les répéter dans celui-ci.

3. Certes, l’article 33 de la Charte des Nations Unies prévoit divers
mécanismes en vue du règlement pacifique des différends, mais, à mon
humble avis, la Cour doit uniquement s’attacher à rendre une ordon-
nance qui soit exclusivement «juridique» et s’abstenir de prononcer des
mesures ayant une teneur diplomatique ou politique, ou touchant des
sujets relevant de la médiation ou de la négociation, puisque ces ques-
tions semblent, à strictement parler, étrangères à la mission juridique de

27
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 37

la Cour. Il est vrai que la Cour est l’un des organes principaux de l’Orga-
nisation des Nations Unies et qu’elle en est même l’organe judiciaire prin-
cipal, mais c’est au Conseil de sécurité, à l’Assemblée générale et au
Secrétaire général de l'Organisation des Nations Unies qu'il revient plutôt
de traiter les questions appelant des décisions d’ordre politique et diplo-
matique. La Cour doit se consacrer aux questions juridiques et judiciaires
à l’exclusion de toutes autres questions. Cela dit, je comprends et j’admets
que, dès lors que la paix et la sécurité sont en jeu, tous ces organes sont
nécessairement complémentaires et que l’intervention de la Cour n’exclut
pas celle d’autres organes. J’estime néanmoins qu’en la présente affaire la
Cour doit se borner à appliquer le droit en vertu de l’article 41 de son
Statut et des articles 73, 74 et 75 de son Règlement.

4. En fait, à mon avis, non seulement certaines de ces mesures sont
inutiles, leur objet étant suffisamment rempli par la première d’entre elles,
mais elles risquent, contrairement aux intentions de la Cour, de faire plus
de mal ou de tort que de bien. Par exemple, la troisième mesure est mau-
vaise par sa nature et même par ses effets. Je crains qu’elle ne risque de
créer plus de problèmes qu’elle n’est censée en résoudre. Pour l'instant, ni
les forces armées ni les gouvernements des deux Parties ne sont d’accord
sur les «positions où [lesdites forces armées] se trouvaient avant le
3 février 1996».

5. Surtout, je suis fermement convaincu que la Cour ne doit pas se
livrer à un exercice vain, c’est-à-dire rendre une ordonnance difficile,
voire impossible à appliquer.

Je vais donner à présent mon point de vue sur la demande du Came-
roun, et formuler quelques observations sur les questions importantes
que celle-ci soulève, en exposant certains éléments du raisonnement qui
motive ma décision de suivre la Cour quant au premier alinéa du dispo-
sitif de ’ordonnance.

IT. LES FAITS EN LITIGE

Se fondant sur sa requête initiale, enregistrée au Greffe de la Cour le
29 mars 1994 et complétée par une requête additionnelle en date du 6 juin
1994, la République du Cameroun a ensuite déposé une demande en indi-
cation de mesures conservatoires en vertu de l’article 41 du Statut de la
Cour. Ladite demande est datée du 10 février 1996, soit sept jours après
les incidents qui se seraient déroulés dans la presqu'île de Bakassi le
3 février 1996 et que le Cameroun décrit comme «les graves incidents qui
opposent les forces camerounaises aux forces d’agression nigérianes dans
la péninsule de Bakassi».

En conséquence, le Cameroun prie la Cour de bien vouloir indiquer les
mesures conservatoires suivantes :

«1) les forces armées des Parties se retireront à l'emplacement
qu'elles occupaient avant l'attaque armée nigériane du 3 février
1996;

28
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 38

2) les Parties s'abstiendront de toute activité militaire le long de la
frontière jusqu’à l'intervention de l’arrêt de la Cour;

3) les Parties s’abstiendront de fout acte ou action qui pourrait
entraver la réunion des éléments de preuve dans la présente ins-
tance» (les italiques sont de moi).

A lappui de sa demande, le Cameroun présente les documents sui-

vants:

a)

b)

c)
d)

Le compte rendu des démarches diplomatiques du Cameroun et des
tentatives de médiation du président Eyadema du Togo auxquelles
ont participé les ministres des affaires étrangères des deux Parties, et
le texte du communiqué final publié par les ministres des affaires
étrangères du Nigéria et du Cameroun.

Des documents concernant l'intervention de l'Organisation des
Nations Unies, notamment le texte des appels lancés par M. Boutros
Boutros-Ghali, Secrétaire général de l’Organisation, en vue d’un
retrait des troupes et d’un recours aux mécanismes de règlement paci-
fique des différends; le texte de la déclaration du Secrétaire général de
POrganisation des Nations Unies concernant le message du président
Biya du Cameroun et le texte de la déclaration publiée à l’issue de la
visite que M. Gambari, ambassadeur du Nigéria, a rendue au Secré-
taire général de l'Organisation des Nations Unies; la copie de la lettre
du ministre des affaires étrangères du Nigéria énonçant la position de
son pays.

Le texte de l’appel lancé aux deux Parties par M. Salim Ahmed
Salim, Secrétaire général de l'Organisation de l’unité africaine, les
invitant à rechercher un règlement pacifique de leur conflit, et le texte
des déclarations des ambassadeurs de l’Union européenne appelant
les deux Parties à s’abstenir de toutes activités militaires et à revenir
sur les positions qu’elles occupaient respectivement avant que l’affaire
ne soit soumise à la Cour.

Une documentation attestant la tenue d’élections locales organisées à
Pinitiative du Cameroun dans la presqu'île de Bakassi en 1996.

Des documents faisant état de nouvelles activités militaires dans la
presqu'île de Bakassi après le communiqué de Piya, le 17 février 1996.
Des lettres émanant notamment du ministère de la défense et du chef
d'état-major du Cameroun, donnant une première évaluation des dom-
mages provoqués par l'offensive qu’aurait lancée le Nigéria. Dans
sa lettre du 26 février, le ministre de la défense indiquait que deux
personnes avaient été tuées, six blessées et une bonne centaine avaient
disparu (probablement tuées ou retenues prisonnières). Il était en
outre allégué que le Nigéria avait occupé Idabato I, Idabato II,
Komma a Janea, Uzama et Guidi Guidi. Ce bilan divergeait quelque
peu de celui du chef d’état-major du Cameroun, qui faisait état de
trois morts, six blessés et cent vingt-trois disparus, ainsi que de
Poccupation d’Idabato I, d’Idabato II, de Kombo a Janea, d’Uzama
et de Kombo a Wase.

29
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 39

Le Nigéria a, de son côté, présenté lui aussi tout un dossier de docu-
ments en réponse à la demande en indication de mesures conservatoires
du Cameroun. Nombre de ces documents reviennent à contredire les
affirmations et allégations que contiennent les documents camerounais. Il
semble toutefois que certains éléments, notamment ceux qui ont trait aux
procédures portant le différend devant plusieurs organismes internatio-
naux, comme l'Organisation de l’unité africaine, le Conseil de sécurité et
l'Union européenne, ne soient pas contestés. Le Cameroun a présenté par
la suite, quoique tardivement, un autre dossier de documents dont le
contenu n’a, pour l'essentiel, pas été évoqué lors des audiences, mais qui
comportaient des cartes plus détaillées de la zone en litige. Le Nigéria a
également présenté, le 7 mars 1996, un additif à son premier document
qui reproduit le texte de télégrammes relatifs à l’incident du 3 février
1996.

La question qui se pose alors est de savoir si les faits qui ont été pré-
sentés par écrit et oralement à la Cour, avec les répliques que leur a
opposées le Nigéria, suffisent à justifier l’énoncé par la Cour des trois
mesures conservatoires demandées par le Cameroun. A cette question,
malheureusement, je réponds par la négative. Au vu des éléments de
preuve présentés à la Cour, il est incontestable que certains incidents se
sont produits récemment dans la presqu'île de Bakassi — c’est-à-dire la
zone que se disputent le Cameroun et le Nigéria. Le Cameroun, d’après
tous les documents qu’il soumet à la Cour dans son mémoire et à l’appui
de sa demande en indication de mesures conservatoires, soutient sans la
moindre équivoque que la presqu'île de Bakassi fait partie intégrante de
son territoire. Le Nigéria, comme il ressort tout à la fois des documents
qu'il présente pour sa défense contre cette demande et de ses plaidoiries,
prétend lui aussi que la presqu’ile de Bakassi fait partie de son territoire.
La question est celle-ci: qui faut-il croire? Or, comme je lai déjà dit, il
m'est impossible d’examiner cette question de manière exhaustive à ce
stade de la procédure. Elle ne sera tranchée dans un sens ou dans l’autre
que si la Cour peut un jour juger l’affaire au fond (puisque le Nigéria a
déposé le 18 décembre 1995 des exceptions préliminaires contestant la
compétence de la Cour ainsi que la recevabilité de la requéte du Came-
roun). Il n’a été présenté à la Cour, à mon avis, aucune preuve concluante
ni convaincante permettant de déterminer avec certitude quelle était, à tel
moment, la position des Parties. Il est à l’évidence difficile de statuer sur
ce point à ce stade de la procédure. La Cour n’est saisie que de demandes
et de contre-demandes, d’allégations et de démentis qui émanent des deux
Parties. Le Cameroun présente le Nigéria sous les traits d’un voisin bel-
liqueux, porté à recourir systématiquement à la force pour étendre son
territoire, qui aurait lancé à plusieurs reprises, ces derniers temps, des
attaques sur le territoire camerounais. Le Cameroun cherche aussi à
convaincre la Cour de voir dans le Nigéria la partie qui ne veut pas hono-
rer les accords et traités bilatéraux concernant le différend relatif à la
frontière entre les deux pays. Le Nigéria, quant à lui, accuse le Cameroun
d’être le fauteur de guerre et d’avoir tenté, dans un passé récent, de chas-

30
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 40

ser le Nigéria du territoire qui est le sien dans la presqu'île de Bakassi. Le
Nigéria affirme que celle-ci est peuplée à quatre-vingt-dix pour cent de
Nigérians. Il affirme aussi que la plupart des civils tués lors des récents
incidents étaient des Nigérians et non des Camerounais. Le Nigéria est
allé jusqu’à montrer concrètement, à l’aide de cartes (CR 96/4, p. 82-90),
comment, tactiquement, il a été attaqué le 3 février 1996 et les 16 et
17 février 1996 à partir des criques de la presqu'île de Bakassi. Le Came-
roun affirme de son côté que le Nigéria occupe à présent une partie de la
presqu'île de Bakassi par la force des armes, après avoir chassé les forces
camerounaises de cette zone qu’il n’occupe que depuis la période allant
de 1994 4 1996. Le Cameroun soutient aussi que le Nigéria n’avait jamais
revendiqué la presqu’ile de Bakassi avant 1993.

Le Nigéria affirme en revanche que, jusqu’à aujourd’hui, le Cameroun
n’avait jamais cantonné ni déployé de forces dans la presqu'île de Bakassi.
A titre d'exemple, le Nigéria fait remarquer avec insistance

«que le Cameroun n’a aucune position militaire fixe dans la presqu'île
de Bakassi, à la différence du Nigéria, qui y possède un certain nombre
d'installations militaires. C’est de l'extérieur de la presqu'île que [le
Cameroun] a lancé son attaque sur la presqu'île.» (CR 96/3, p. 13.)

Le Nigéria souligne le fait: «Je répète, M. le Président, qu'avant le
3 février [1996], le Cameroun n'avait aucune position militaire à Bakassi. »
(CR 96/3, p. 66.) Or, le Cameroun n’apporte sur ce point aucun élément
de réponse précis alors même qu’il prétend disposer d’une administra-
tion en de nombreux endroits de Bakassi, notamment à Idabato I et à Ida-
bato II. Nombre de cartes présentées par le Cameroun n’indiquent même
que les positions militaires du Nigéria depuis le 3 février 1996 et les 16 et
17 février 1996, sans fournir la moindre indication quant aux positions
militaires camerounaises (carte À du dossier du Cameroun). Au sujet des
élections, le Nigéria accuse le Cameroun d’avoir organisé récemment des
élections en territoire nigérian. En réplique, le Cameroun présente des
documents visant à prouver que le scrutin a été organisé sur son propre
territoire (la date du scrutin n'étant malheureusement pas indiquée sur le
document) (pièce H du dossier du Cameroun).

A mon avis, la première question qui vient à l'esprit face à une
demande de cette nature est de savoir sur quels éléments de fait et de
preuve la Cour peut se fonder si elle entend exercer le pouvoir discrétion-
naire que lui confère, à titre de compétence incidente, l’article 41 du Sta-
tut. Mais avant d'examiner cette question, il y a lieu de prêter attention à
un autre problème: à quelles conditions le requérant est-il juridiquement
tenu de satisfaire avant de présenter une demande de ce type? Le para-
graphe 2 de l’article 73 du Règlement prévoit que le demandeur doit indi-
quer «les motifs sur lesquels [la demande] se fonde, les conséquences
éventuelles de son rejet et les mesures sollicitées». En l’espèce, à l’appui
de sa demande en indication de mesures conservatoires, le demandeur a
également présenté un dossier documentaire. La question est donc de
savoir si l’ensemble de cette documentation déposée par le demandeur

31
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) Al

suffit à justifier ’exercice par la Cour de son pouvoir discrétionnaire au
regard des faits visés. Il convient d’ajouter ici que le Nigéria, pour ré-
pondre au demandeur et étayer sa propre argumentation, 4 savoir que la
Cour ne doit pas faire droit à la demande camerounaise en indication de
mesures conservatoires, a lui aussi présenté son propre lot de documents.

Quelle doit être attitude de la Cour envers tous les documents dont
elle est désormais saisie dans l’exercice de cette compétence incidente?
Peut-elle se fonder sur ces documents pour faire droit à la demande
camerounaise? Le Cameroun s'est-il acquitté de l’obligation qui lui
incombe d’indiquer des «motifs» suffisants pour qu’il soit fait droit à sa
demande? Le dossier présenté par le Cameroun à l’appui de sa demande
contient les pièces suivantes:

i) Un croquis des incidents, indiquant la partie du territoire prétendu-
ment camerounais qui serait occupé par le Nigéria depuis le 3 février
1996 et la zone qui est occupée par le Nigéria depuis le 18 février
1996.

ii) Des rapports des autorités camerounaises sur les affrontements qui
auraient eu lieu le 3 février 1996, rapports qui contiennent notam-
ment des messages radio, des télégrammes et des télex; ces docu-
ments dressent l’inventaire des attaques que les forces nigérianes
auraient lancées, des emplacements qu’elles auraient conquis et rela-
tent l’intensité des attaques qui se seraient produites.

iti) Des dépêches de l'Agence France-Presse des 5 et 6 février 1996.

Au vu des pièces que les deux Parties ont présentées à la Cour, il appa-
raît que certains faits ne sont pas contestés et qu'entre les versions qu’en
ont données les Parties au cours de cette procédure il existe concrètement
un dénominateur commun. Ces faits présentent un caractère éminem-
ment provisoire et ne permettent d’en déduire aucune conclusion défini-
tive quant à l’ensemble des éléments que met en jeu la présente affaire; ils
n'engagent pas non plus la décision finale que prendra ultérieurement la
Cour sur le fond du différend. Ces faits relèvent de deux catégories: la
première a trait aux principaux incidents, la seconde aux efforts de
médiation et de négociation qu’a suscités le différend.

S'agissant de la première catégorie de faits, les deux Parties, comme on
peut s’en rendre compte au vu des documents qu’elles ont présentés et des
éléments de preuve qu'elles ont produits au cours des plaidoiries, sont
d’accord sur ceci: il y a eu le 3 février 1996 un incident qui a entraîné des
pertes en vies humaines, tant civiles que militaires. De même, il y a eu les
16 et 17 février 1996 des incidents qui ont provoqué des pertes en vies
humaines des deux côtés. Les deux fois, les incidents se sont produits
dans la presqu'île de Bakassi. Ils ont été qualifiés d’«escarmouches» dans
le communiqué en date du 17 février 1996.

La documentation fournie par les deux Parties fait état des efforts de
médiation du président Eyadema du Togo; ces efforts ont abouti à la
signature d’un communiqué, le 17 février 1996, par les ministres des af-

32
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 42

faires étrangères du Nigéria et du Cameroun. Ce communiqué, qui recon-
naît que les «escarmouches» ayant opposé le 3 février 1996 «les forces
nigérianes et les forces camerounaises stationnées dans la presqu'île de
Bakassi avaient fait plusieurs victimes des deux côtés» (pièce E du dossier
du Cameroun), contient un certain nombre d’indications importantes,
notamment dans le passage ci-après:

«A la suite du regrettable incident, qui s’est produit après plu-
sieurs mois d’une paix relative dans la presqu'île, le président Gnas-
singhe Eyadema de la République du Togo a exhorté les chefs d’Etat
des deux pays frères à lui faire confiance dans son rôle de médiateur
en cette affaire, à mettre un terme aux hostilités et à recourir au dia-
logue et à la négociation pour résoudre le différend.» (Pièce E du
dossier du Cameroun.) / Traduction du Greffe. ]

Le communiqué mentionne aussi les efforts qui avaient été tentés anté-
rieurement en vue de maintenir la paix entre les deux Parties, rappelant à
ce propos le communiqué de Tunis du 13 juin 1994 et la réunion tenue à
Kara du 4 au 6 juillet de la même année.

Le 5 février 1996, le Secrétaire général des Nations Unies publie un
communiqué de presse dans lequel il exprime sa profonde préoccupation
après l’«accrochage frontalier» qui a mis les Parties aux prises et a fait
plusieurs victimes; il exhorte les deux Parties à «faire preuve de retenue»
et à retirer leurs troupes de la zone frontalière afin de créer les conditions
d’un règlement pacifique de leur différend, mais le plus important est que
le Secrétaire général appelle les deux Parties à «attendre que la Cour
internationale de Justice, qui est actuellement saisie de l'affaire, ait déli-
béré » (dossier du Cameroun; les italiques sont de moi).

En réponse à des lettres que lui ont adressées les représentants perma-
nents du Cameroun et du Nigéria (S/1994/228, S/1994/258, S/1994/351 et
S/1994/472), le Président du Conseil de sécurité adresse à chacune des
Parties, le 29 février 1994, une même lettre qui porte sur le «différend
frontalier entre le Cameroun et le Nigéria relatif à la presqu'île de
Bakassi». Il importe de citer intégralement cette décision du Conseil de
sécurité que le Président énonce dans sa lettre en ces termes:

«Les membres du Conseil ont pris note du communiqué publié
par l’Organe central du Mécanisme de l'Organisation de l’unité afri-
caine (OUA) pour la prévention, la gestion et le règlement des
conflits (S/1994/351, annexe). Ils se félicitent en outre de ce que le
différend a été porté devant la Cour internationale de Justice.

Les membres du Conseil accueillent avec satisfaction l'initiative
prise par le Président de l'Organisation de l’unité africaine et les
autres efforts de médiation tendant à aider les parties à parvenir à un
règlement politique. Ils demandent instamment aux parties de faire
preuve de retenue et de faire le nécessaire pour rétablir la confiance
entre elles, notamment en poursuivant le dialogue et en prenant des
mesures de nature à instaurer la confiance.

33
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 43

Les membres du Conseil encouragent les parties à continuer à
s’efforcer de parvenir à un règlement pacifique du différend, confor-
mément aux principes de la Charte des Nations Unies et de la Charte
de l'Organisation de l’unité africaine.

Les membres du Conseil demandent au Secrétaire général, agis-
sant en consultation avec le Secrétaire général de l'Organisation de
l'unité africaine, de suivre la situation et d’offrir ses bons offices
pour contribuer à promouvoir le dialogue qui s’est engagé en vue de
résoudre par des moyens pacifiques le différend entre les deux pays
au sujet de la presqu'île et de tenir les membres du Conseil au cou-
rant, selon qu’il conviendra.» (S/1994/519; dossier du Cameroun.)

D’autres démarches diplomatiques ont été effectuées par M. Salim
Ahmed Salim, Secrétaire général de l'Organisation de l’unité africaine,
qui a instamment prié les Parties de résoudre pacifiquement le différend
qui les oppose, et par les ambassadeurs de l’Union européenne, qui ont
aussi appelé les deux Parties à s'abstenir de toute intervention militaire et
à se replier sur les positions qui étaient les leurs avant la saisine de la Cour.

III. LES CONDITIONS ET LES MOYENS JURIDIQUES DE L’INDICATION
DE MESURES CONSERVATOIRES

A, La compétence prima facie

Chaque fois que la Cour est amenée 4 exercer son pouvoir d’indiquer
des mesures conservatoires, elle doit s’assurer, et cela fait partie des «cir-
constances» mentionnées dans son Statut, qu’elle est prima facie compé-
tente. On a toujours clairement distingué la compétence de la Cour pour
ce qui est de statuer sur le fond (laquelle n’entre pas en ligne de compte à
ce stade de la procédure) et sa compétence pour ce qui est d’indiquer des
mesures conservatoires. Néanmoins, ces deux formes de compétence ne
sont pas sans rapport puisqu’elles reposent l’une et l’autre sur le consen-
tement de |’Etat défendeur. Il est clairement établi une distinction entre
P«adhésion au Statut» et le «consentement au règlement d’une affaire».

Y a-t-il doute sur la compétence prima facie de la Cour en l’espèce? Il
convient d'examiner cette question très attentivement avant de se pro-
noncer dans un sens ou dans l’autre. Le Nigéria a accepté la juridiction
obligatoire de la Cour lorsque, le 3 septembre 1965, il a fait sa déclara-
tion au titre du paragraphe 2 de l’article 36 du Statut, sous la seule condi-
tion de réciprocité. Le Cameroun a fait sa déclaration d’acceptation de la
juridiction obligatoire de la Cour le 3 mars 1994. Les déclarations des
deux Etats sont exemptes de toute réserve. On pourrait penser que ce fait
suffit à donner à la Cour l’assurance qu’elle est compétente prima facie.
Malheureusement, un élément de doute — qui suffit à inciter à faire preuve
de prudence judiciaire sur ce point — a été introduit par le défendeur
lorsqu'il a fait valoir que, du côté du Cameroun, tant la condition subs-

34
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 44

tantielle de réciprocité que la bonne foi faisaient défaut (CR 96/3, p. 40-
45). Le Nigéria dit en effet:

«si Pon part de l’hypothèse ... que, de par sa déclaration, le Came-
roun a acquis le droit d'introduire une instance contre le Nigéria,
alors la manière subreptice par laquelle le Cameroun a entrepris de
faire sa déclaration puis de l’invoquer contre le Nigéria constitule]
un exercice abusif de ce droit» (CR 96/3, p. 45).

Sur le manque de bonne foi du Cameroun, le Nigéria ajoute qu’«un Etat
qui fait preuve du degré de bonne foi que le Nigéria est en droit d’escomp-
ter ne saurait se conduire de la sorte» (CR 96/3, p. 44). Et le Nigéria de
conclure que:

«C’est le caractère manifeste de ces faits qui justifie la conclusion
du Nigéria selon laquelle non seulement la Cour n’est pas compé-
tente pour juger de la requête du Cameroun, mais aussi que le Came-
roun ne peut même pas établir que la Cour est compétente prima
facie.» (CR 96/3, p. 43.)

L’exception soulevée par le Nigéria sur ce terrain comprend aussi
l'affirmation que la requête camerounaise est irrecevable.

Le Cameroun, se fondant sur la décision en l’affaire du Droit de pas-
sage sur territoire indien (exceptions préliminaires, CI JT. Recueil 1957,
p. 125), fait valoir que la thèse du Nigéria ne saurait avoir de valeur juri-
dique. Sans procéder à un examen détaillé de la décision invoquée, je
voudrais toutefois faire remarquer que cette affaire portait sur la ques-
tion substantielle de la compétence de la Cour quant au fond du diffé-
rend, et non pas sur sa compétence prima facie pour indiquer des mesures
conservatoires; la plupart des exceptions soulevées en l’espèce en ce qui
concerne les déclarations faites tant par l’Inde que par le Portugal au titre
du paragraphe 2 de l’article 36 du Statut portaient sur la compétence
ratione temporis de la Cour et ne reposaient pas sur la question de savoir
si l’élément de bonne foi faisait défaut et si la requête était recevable.

Je crois devoir rappeler ici observation faite par M. C. Chagla dans
son opinion dissidente en l'affaire du Droit de passage sur territoire
indien:

«J'aimerais faire une observation d’ordre général relative à la
question de la juridiction de la Cour. Il a été soutenu qu’un bon juge
élargit sa compétence. Cette affirmation peut être vraie lorsqu'il
s’agit d’un juge dans un tribunal régi par le droit interne; elle ne l’est
certainement pas de la Cour internationale. La base même de la juri-
diction de cette dernière est la volonté de l'Etat, et cette volonté doit
clairement démontrer que celui-ci a accepté la juridiction de la Cour
à l’égard de tout différend ou de toute catégorie de différends. Pour
cette raison, tandis qu’un tribunal de droit interne peut interpréter
libéralement les dispositions juridiques lui conférant compétence, la
Cour internationale, au contraire, doit interpréter strictement les dis-

35
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 45

positions du Statut et du Règlement et les instruments signés par les
Etats, afin de déterminer si l'Etat qui a soulevé une exception à sa
compétence l’a, en fait, acceptée.» (C.1.J. Recueil 1957, p. 180.)

Il est peut-être prématuré à ce stade d’entrer par trop dans le détail de
ce problème de compétence et il faut se contenter d’examiner l’exception
soulevée par le Nigéria, lequel soutient que la Cour n’aurait même pas la
compétence prima facie Jui permettant d'indiquer des mesures conserva-
toires. Je serais assez enclin à adopter une attitude de prudence judiciaire
et à m’abstenir d'indiquer les mesures conservatoires demandées par le
Cameroun à cause de la sérieuse mise en question par le Nigéria de la
compétence prima facie de la Cour et à cause de sa thèse, qui est que tant
la condition substantielle de réciprocité que l’élément de la bonne foi font
défaut chez le Cameroun, points qu’il faudra peut-être développer et
expliquer plus avant dans la prochaine phase de l’affaire. D’aucuns parmi
nous ont peut-être présent à l’esprit le dilemme qu’implique un tel parti;
j'y reviendrai plus tard. Ce dilemme a été fort bien traduit par sir Hersch
Lauterpacht dans les termes suivants:

«Toutefois, lorsque l'Etat défendeur estime qu’il lui est impossible
de reconnaître la compétence de la Cour au motif que le différend
n’entre pas dans le cadre défini par les termes de son acceptation de
ladite compétence, on se trouve face à un dilemme dont il n’est, à
première vue, pas facile de sortir. Du point de vue de l'Etat défen-
deur, l’indication de mesures conservatoires par la Cour peut pa-
raître malvenue tant qu’elle ne s’est pas assurée de sa compétence.
En effet, en se conformant à l’ordonnance, l'Etat défendeur peut se
trouver empéché — éventuellement pendant une longue période —
d’exercer ses droits légitimes dans une affaire à propos de laquelle la
Cour risque de conclure au bout du compte qu’elle n’a pas compé-
tence. Du point de vue de l'Etat demandeur, en revanche, une
ordonnance «indiquant» des mesures conservatoires peut revétir un
caractére d’urgence tel qu’attendre que la Cour finisse par statuer,
aprés une procédure qui peut étre fort longue, sur la question de sa
compétence quant au fond peut trés bien rendre illusoire la répara-
tion ordonnée du fait de la destruction de l’objet du différend ou
pour d’autres raisons.» (Sir Hersch Lauterpacht, The Development
of International Law by the International Court, p. 110-111.)

Mais il n’est peut-être pas déplacé de tenir compte des négociations que
poursuivent sur un plan bilatéral les Parties, et ce afin de s’assurer que
rien n’est fait qui puisse compromettre le règlement amiable d’un conflit
frontalier entre deux pays voisins, membres l’un et l’autre de l’Organisa-
tion de l’unité africaine. C’est là l’une des raisons qui m’a conduit à
approuver le premier alinéa du dispositif de ordonnance. Il n’est dès lors
peut-être pas inutile de relever le point de vue qu’exprime de nouveau
dans son opinion individuelle sir Hersch Lauterpacht en l’affaire de
P Interhandel:

36
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 46

«Toutefois, c’est une chose de dire que les mesures prises par la
Cour en vertu de Particle 41 du Statut ne préjugent en rien la ques-
tion de sa compétence au fond et que la Cour n’a pas, au stade
actuel, à s'assurer qu’elle a compétence sur le fond ou que sa com-
pétence est probable, et c’est une autre chose que d’affirmer que la
Cour peut agir en vertu de l’article 41, sans tenir compte des possi-
bilités de sa compétence au fond, et que cette dernière question ne se
pose aucunement à propos d’une demande en indication de mesures
conservatoires. Les gouvernements parties au Statut, ou qui ont pris,
sous une forme ou sous une autre, des engagements se rapportant à
la compétence obligatoire de la Cour, ont le droit d’escompter que
celle-ci n’agira pas en vertu de l’article 41 lorsque l’absence de com-
pétence au fond est manifeste. Il convient de ne pas décourager les
gouvernements d’accepter ou de continuer d’accepter les obligations
du règlement judiciaire, en raison de la crainte justifiée qu’en les
acceptant ils risqueraient de s’exposer à la gêne, aux vexations et aux
pertes pouvant résulter de mesures conservatoires dans le cas où il
n'existe aucune possibilité raisonnable de compétence au fond véri-
fiée par la Cour prima facie. Par conséquent, la Cour ne peut, à pro-
pos d’une demande en indication de mesures conservatoires, négliger
complètement la question de sa compétence au fond.» (C.I.J. Recueil
1957, p. 118.)

B. L’urgence

L'élément d'urgence est immanquablement l’une des «circonstances »
qui peuvent amener une partie à demander à la Cour d’indiquer des
mesures conservatoires. L'article 74 du Règlement de la Cour dispose que
cette demande a priorité sur toutes autres affaires; le paragraphe 2 dudit
article prévoit aussi que:

«Si la Cour ne siège pas au moment de la présentation de la
demande, elle est immédiatement convoquée pour statuer d’urgence
sur cette demande.»

La Cour a donné une définition claire de l’urgence dans l’affaire du
Passage par le Grand-Belt, quand elle dit:

«Considérant que les mesures conservatoires visées à l’article 41
du Statut sont indiquées «en attendant l’arrêt définitif» de la Cour
au fond et ne sont par conséquent justifiées que s’il y a urgence,
c’est-à-dire s’il est probable qu’une action préjudiciable aux droits de
l’une ou de l’autre Partie sera commise avant qu’un tel arrêt définitif
ne soit rendu» (C.Z.J. Recueil 1991, p. 17, par. 23).

Dans sa demande, le Cameroun soutient qu’il y a urgence en l'espèce.
Le Nigéria nie qu'il en soit ainsi. A l’appui de sa thèse, le Cameroun fait
mention de tous les incidents qui se sont produits depuis peu, notamment
avant et après le dépôt de sa requête au Greffe de la Cour, le 29 mars

37
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 47

1994. Tout en signalant toutes les tentatives de règlement diplomatique
du différend qui se sont avérées infructueuses, il vise plus particulière-
ment les incidents du 3 février et des 16 et 17 février 1996. De son côté, le
Nigéria considère que la demande même du Cameroun est désormais
«sans objet» car elle ne répond à aucune nécessité: les hostilités ont cessé
et les démarches engagées pour régler le différend marquent actuellement
des progrès et vont à terme faire appel à l'intervention des chefs d'Etat
des deux pays dans un cadre bilatéral.

Pourtant, quand on considère l’ensemble des incidents qui se sont pro-
duits par intermittence, ces derniers temps, sous la forme d’accrochages
sporadiques et ont dégénéré en escarmouches sérieuses, de nature à
exploser peut-être en véritable guerre, peut-on nier que cette demande en
indication de mesures conservatoires soit placée sous le signe de l’urgence?
J’estime que l’on est en l’occurrence face à une situation sérieuse qui exige
d’agir très rapidement et doit retenir sans délai l’attention de la Cour.
Celle-ci a fait preuve récemment de diligence dans laffaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide en rendant sans tarder son ordonnance du 8 avril 1993
(C.LJ. Recueil 1993, p. 3). Il m’est donc difficile de me ranger à l’avis du
Nigéria quand ce dernier prétend qu’il n’y a rien d’urgent en l’espèce.
Selon moi, il y a urgence.

IV. LES MESURES DEMANDÉES PAR LE CAMEROUN
ET LE FONDEMENT JURIDIQUE
DE L’INDICATION DE MESURES CONSERVATOIRES

Peut-être convient-il d'examiner à présent les trois mesures conserva-
toires demandées par le Cameroun au regard des versions contradictoires
qui ont été données des faits: un problème de ce type a été évoqué dans
l'affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide dans les termes suivants:

«Considérant que la Cour, dans le contexte de la présente pro-
cédure concernant une demande en indication de mesures conser-
vatoires, doit, conformément à l’article 41 du Statut, examiner les
circonstances portées à son attention [au motif qu’elles exigent l’in-
dication de mesures conservatoires, mais] qu'elle n'est pas habilitée
à conclure définitivement sur les faits ou leur imputabilité et que sa
décision doit laisser intact le droit de chacune des Parties de contester
les faits allégués contre elle, ainsi que la responsabilité qui lui est
imputée quant à ces faits et de faire valoir ses moyens sur le fond»
(C.LJ. Recueil 1993, p. 347, par. 48; les italiques sont de moi).

Là encore, la Cour, avant de se pencher sur les trois mesures qu’a
demandées le Cameroun, était tenue d’examiner les éléments ou facteurs
essentiels qui constituent le fondement juridique de l’indication de me-
sures conservatoires conformément à l’article 41 du Statut:

38
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 48

i) Le pouvoir discrétionnaire de la Cour

L’indication de mesures conservatoires relève exclusivement du pou-
voir discrétionnaire de la Cour; celle-ci a toute liberté pour l’exercer ou
non, en fonction des circonstances de chaque cas d’espèce. En droit inter-
national, certaines écoles de pensée considèrent que ce pouvoir discré-
tionnaire fait partie des compétences inhérentes à toute juridiction inter-
nationale. Quoi qu’il en soit, la Cour est habilitée par l’article 30 de son
Statut à établir son propre Règlement, et l’article 75 dudit Règlement
prévoit qu’elle peut exercer d’office ce pouvoir discrétionnaire qui ne
connaît pas de limites. Je reviendrai plus tard sur l'importance de ce pou-
voir discrétionnaire.

ii) Préjuger de la question

La Cour doit aussi éviter de préjuger du fond de affaire. La réside un
dilemme auquel la Cour a, me semble-t-il, été confrontée lorsqu’il lui a
été demandé d’indiquer des mesures conservatoires dans l’affaire de
Y Anglo-Iranian Oil Co. La Cour, en l’occurrence, a fait observer:

«que Vindication de ... mesures [conservatoires] ne préjuge en rien la
compétence de la Cour pour connaître au fond de l’affaire et laisse
intact le droit du défendeur de faire valoir ses moyens à l’effet de la
contester» (C.I.J. Recueil 1951, p. 93),

mais elle s’est finalement déclarée incompétente.

Si l’on s’arrête un instant pour examiner l’une des mesures sollicitées
par le Cameroun sous l'angle de cet élément ou objectif essentiel, il appa-
raît sans conteste que la Cour préjugerait du fond de l’affaire si elle faisait
droit à ladite demande. Celle-ci, la première mesure sollicitée par le
Cameroun, est que «les forces armées des Parties se retireront à l’empla-
cement qu'elles occupaient avant l'attaque armée nigériane du 3 février
1996» (les italiques sont de moi). Il faut donc établir où se trouvaient les
forces armées des Parties avant le 3 février 1996. L’emplacement précis
qu’occupaient les forces du Cameroun n’a pas été indiqué, même si cet
Etat n’a pas voulu en convenir (CR 96/4, p. 67). L’une des cartes présen-
tées par le Cameroun indiquait l'emplacement des forces armées nigé-
rianes depuis le 3 février 1996 et depuis les 16 et 17 février 1996, sans
indiquer la position des forces camerounaises. Or, le Nigéria affirme que
ses forces ont toujours été cantonnées à l’endroit où elles étaient déployées.
Si l’on suppose, pour les besoins de la démonstration, qu’il s'agissait des
positions occupées par les forces armées nigérianes avant le 3 février
1996, inviter le Nigéria, par l'indication d’une mesure conservatoire, à se
retirer de positions qui, selon lui, se situent sur son territoire reviendrait
manifestement à préjuger du fond de laffaire. Le Nigéria a constamment
soutenu que

«la péninsule de Bakassi fait depuis des temps immémoriaux partie
du Nigéria et a été administrée à ce titre. Dans ce cadre, les forces

39
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 49

armées du Nigéria déploient, en tant que de besoin, des unités en
divers points de la région, ot elles ont de méme effectué des
patrouilles. Rien n’a changé a cet égard depuis le 3 février 1996.»
(CR 96/4, p. 109.)

A ce stade de l’instance, j’aurais quelque difficulté à approuver une
décision de la Cour invitant le Nigéria a se retirer «de son territoire».
Abstraction faite de la question controversée du caractére contraignant
ou non de l’indication de mesures conservatoires, la Cour devrait, à mon
humble avis, faire preuve de prudence et s’abstenir de rendre une ordon-
nance à laquelle il est impossible de se conformer. La Cour ne doit rien
faire inutilement. Judicium non debet esse illusorium; suum effectum
habere debet.

iil) Sauvegarder les droits respectifs des parties en attendant que la Cour
rende son jugement définitif en l’espéce

Il s’agit la d’un facteur important que la Cour doit prendre en consi-
dération dans une affaire de ce genre. Sir Gerald Fitzmaurice a expliqué
cela de la sorte:

«outre l’objectif général consistant à sauvegarder les droits des parties
tels que les définira la décision définitive de la Cour, l’idée est de
veiller à ce que cet objectif soit réalisé dans l’intérêt égal des deux
parties; ef aussi la principale finalité du pouvoir d'agir d'office est de
faire en sorte que la Cour puisse toujours agir en ce sens sans étre
tenue d'attendre qu'une des parties le lui demande» (Fitzmaurice,
The Law and Procedure of the International Court of Justice, vol. I,
p. 544; les italiques, à la fin de l’extrait, sont de moi).

Là réside la difficulté flagrante que soulève la deuxième mesure solli-
citée par le Cameroun qui tend à ce que la Cour invite «les Parties /à
s'abstenir] de toute activité militaire le long de la frontière jusqu'à l’inter-
vention de l'arrêt de la Cour» (les italiques sont de moi). On est en pré-
sence de quatre problèmes évidents, qui font que la Cour ne saurait
indiquer la mesure demandée:

a) Cette demande camerounaise, telle que présentée à la Cour, vise quasi
exclusivement la zone de la presqu'île de Bakassi et la Cour ne dis-
pose pas d'éléments ayant trait à d’autres parties de la frontière; ou
bien les éléments en sa possession sont très lacunaires et la Cour ne
peut pas se fier à eux.

b) Par ailleurs, les éléments de preuve disponibles n’intéressent, sans
beaucoup de précisions, qu’un petit nombre d’activités militaires dans
la zone de la presqu'île de Bakassi, et non dans la région du lac
Tchad.

c) La Cour est-elle à même d’interdire au Cameroun ou au Nigéria de
mener des activités militaires à l’intérieur de leurs frontières respectives?

d) Quels sont les éléments de preuve indiquant clairement le tracé de la

40
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 50

frontière qui permettent à la Cour d’ordonner aux Parties de s’abste-
nir de toute activité militaire? Existe-t-il une ligne de cessez-le-feu ?

Il y a donc tout lieu d’être sceptique quant à la possibilité pour la Cour
d’indiquer des mesures conservatoires allant dans le sens de la deuxième
des mesures sollicitées par le Cameroun. C’est la raison pour laquelle la
demande devrait aussi être rejetée sur ce point-là.

iv) Sauvegarde des droits et non-aggravation des différends

La nécessité de sauvegarder les droits en litige constitue la base juridique
qui permet à la Cour d’indiquer des mesures en vertu de l’article 41 de son
Statut, c’est-à-dire des mesures «conservatoires du droit de chacun». Dans
le passé, cette disposition a fait l’objet d’une interprétation stricte. Certes,
quelques autres conventions, par exemple la convention de Washington
de 1907 relative à l’établissement de la Cour de justice centraméricaine,
désignent la «non-aggravation du différend» comme étant le fondement
juridique du prononcé de mesures conservatoires, mais, jusqu’à tout récem-
ment, la Cour a fait preuve de beaucoup de réticence lorsqu'il s’est agi
d'introduire dans sa jurisprudence cette idée de non-aggravation ou de
non-élargissement du différend ou du conflit. D’ailleurs, il était difficile de
définir ce à quoi pouvait en fait correspondre la protection des droits. On
peut avoir une idée de cette difficulté en se référant à l'ordonnance de la
Cour permanente de Justice internationale en l’affaire du Statut juridique
du territoire du sud-est du Groénland; la Cour permanente a fait observer:

«Considérant qu’eu égard au caractère des droits éventuels dont il
s’agit, envisagé par rapport aux conditions naturelles du territoire en
cause, même «des mesures de nature à modifier le statut juridique du
territoire» ne sauraient, d’après les renseignements dont la Cour dis-
pose actuellement, affecter la valeur de ces droits éventuels une fois
que, dans son arrêt sur le fond, la Cour les aurait reconnus à l’une
ou à l’autre des Parties...» (C.P.J.I. série A/B n° 48, p. 288).

L'article 41 du Statut a donc été, dans le passé, interprété de manière
très restrictive et certains positivistes continuent de considérer qu’il faut
qu'il en soit ainsi. A titre d’exemple, sur les six demandes dont la Cour
permanente a été saisie, deux seulement ont abouti à l’indication de
mesures conservatoires. Dans l’affaire de la Dénonciation du traité sino-
belge du 2 novembre 1865, de 1926, le Président Huber a rendu une
ordonnance indiquant des mesures conservatoires en attendant la déci-
sion de la Cour, et cette derniére a finalement conclu qu’elle n’était pas
compétente pour statuer sur le fond de l’affaire. C’est de leur propre chef
que les Parties ont ensuite convenu d’adopter une mesure conservatoire.
Dans l’affaire de I’ Usine de Chorzéw de 1927 comme dans celle du Statut
juridique du territoire du sud-est du Groénland de 1932 et dans celle de
la Réforme agraire polonaise et minorité allemande de 1933, la Cour a
écarté toutes les demandes en indication de mesures conservatoires. Dans
Yaffaire de ? Administration du prince von Pless, c’est le Président Adatci

41
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 51

qui a demandé instamment au ministre polonais des affaires étrangéres
de faire preuve d’une certaine réserve en attendant que la Cour puisse se
réunir. Le Gouvernement polonais a par la suite redressé ce qu’il a estimé
étre une erreur, a la satisfaction du Gouvernement allemand, et la Cour a
rendu une ordonnance prenant acte des déclarations faites par les deux
gouvernements.

La Cour internationale de Justice a été saisie de dix-huit demandes en
indication de mesures conservatoires'. Sur ce total, une demande a fait
Pobjet d’un désistement (affaire du Procès de prisonniers de guerre pakis-
tanais), une autre a été retirée (affaire des Actions armées frontaliéres et
transfrontalières (Nicaragua c. Honduras)); la Cour a indiqué des me-
sures conservatoires dans neuf cas et a estimé qu’il lui était impossible
de le faire dans les sept autres. Dernièrement encore, la Cour était assez
portée à indiquer des mesures conservatoires en cas de conflit armé ou
d'incident violent. Les affaires de l’Application de la convention pour la
prévention et la répression du crime de génocide, du Différend frontalier
et des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
peuvent être citées en exemple à cet égard.

Les décisions récentes de la Cour et de ses chambres dénotent une
interprétation plus libérale de la notion de droits à protéger. Mais il faut
d’abord relever qu’en 1939, dans l’affaire de la Compagnie d'électricité de
Sofia et de Bulgarie, la Cour permanente de Justice internationale a
rendu une ordonnance indiquant des mesures conservatoires et a déclaré
que tant que la Cour n’aurait pas rendu sa décision

«l'Etat bulgare veille[ra] à ce qu’il ne soit procédé à aucun acte, de quel-
que nature qu’il soit, susceptible de préjuger des droits réclamés par
le Gouvernement belge ou d’aggraver ou d’étendre le différend soumis
à la Cour» (C.P.J.I. série A/B n° 79, p. 199; les italiques sont de moi).

On peut voir là l’un des premiers signes d’une conception plus large de la
notion des droits des parties qui vise à prendre en compte la nécessité
d'éviter des incidents; une telle évolution semble néanmoins avoir été

' Ces demandes ont été formulées dans les dix-sept affaires suivantes: Anglo-Iranian Oil
Co. {Royaume-Uni c. Iran) ; Interhandel (Suisse c. Etats-Unis d'Amérique) ; Compétence
en matière de pêcheries (Royaume-Uni c. Islande) (République fédérale d'Allemagne
c. Islande) ; Essais nucléaires { Australie c. France) { Nouvelle-Zélande c. France) ; Procès
de prisonniers de guerre pakistanais ( Pakistan c. Inde) ; Plateau continental de la mer Egée
{Grèce c. Turquie) ; Personnel diplomatique et consulaire des Etats-Unis à Téhéran ( Etats-
Unis d'Amérique c. Iran); Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique) ; Différend frontalier (Burkina Faso/Répu-
blique du Mali} (affaire portée devant une chambre de la Cour); Actions armées frontalières
et transfrontalières (Nicaragua c. Honduras) (en cette affaire, la demande a été retirée);
Sentence arbitrale du 31 juillet 1989 {Guinée-Bissau c. Sénégal) ; Passage par le Grand-
Belt {Finlande c. Danemark) ; Questions d'interprétation et d'application de la convention
de Montréal de 1971 résultant de l’incident aérien de Lockerbie { Jamahiriya arabe libyenne
c. Royaume-Uni) (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique) ; Application de
la convention pour la prévention et la répression du crime de génocide ( Bosnie-Herzégovine
c. Yougoslavie {Serbie et Monténégro) ) (dans cette affaire, deux demandes ont été présen-
tées par la Bosnie-Herzégovine et une autre par la Yougoslavie (Serbie et Monténégro).

42
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 52

cependant rejetée dans l’affaire du Statut juridique du territoire du sud-est
du Groënland (encore que cette dernière décision ait donné lieu à une
autre explication, selon laquelle la situation des Parties ne pouvait plus
être affectée par une prise de position juridique, dans quelque sens que ce
soit).

Dans l'affaire du Plateau continental de la mer Egée de 1976, la Cour
a refusé de trancher cette question de la protection des droits:

«Considérant, en conséquence, qu’il n’est pas nécessaire pour la
Cour de statuer sur la question de savoir si l’article 41 du Statut lui
confère le pouvoir d’indiquer des mesures conservatoires dans le seul
dessein de prévenir l’aggravation ou l’extension d’un différend»
(C.I.J. Recueil 1976, p. 13, par. 42).

En 1984, dans l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci, la Cour, à l'unanimité, a indiqué une mesure
conservatoire prévoyant que:

«les Gouvernements des Etats-Unis d'Amérique et de la Répu-
blique du Nicaragua veillent l’un et l’autre à ce qu’aucune mesure
d’aucune sorte ne soit prise qui puisse aggraver ou étendre le diffé-
rend soumis à la Cour» (C.J. Recueil 1984, p. 187, par. 41, B 3).

On peut donc raisonnablement supposer que l’évolution du droit inter-
national et de la jurisprudence de la Cour s’est poursuivie dans cette
direction. Dans toutes les affaires où il était question d’un conflit armé
ayant entraîné des pertes en vies humaines et des dommages matériels, la
protection des droits respectifs des parties comprend la nécessité pour
celles-ci d’éviter toute aggravation ou extension du différend, comme de
prévenir tout affrontement.

En fait, en 1986, dans l’affaire du Différend frontalier entre le Burkina
Faso et la République du Mali, la Chambre constituée par la Cour a fait
preuve d’une audace certaine sur ce point précis en faisant remarquer ce
qui suit:

«Considérant que, indépendamment des demandes présentées par
les Parties en indication de mesures conservatoires, la Cour ou, par
conséquent, la Chambre dispose en vertu de l'article 41 du Statut du
pouvoir d'indiquer des mesures conservatoires en vue d'empêcher
l’aggravation ou l'extension du différend quand elle estime que les
circonstances lexigent» (C.I.J. Recueil 1986, p. 9, par. 18; les ita-
liques sont de moi).

Ce «pouvoir» dont la Cour, ou la Chambre constituée par elle, pou-
vait désormais, raisonnablement à mon avis, prétendre «disposer» vient
d’être confirmé dans l’affaire relative à l’Application de la convention
pour la prévention et la répression du crime de génocide. Dans son ordon-
nance du 8 avril 1993, la Cour a enjoint aux deux Parties de

«ne prendre aucune mesure et [de] veiller à ce qu’il n’en soit prise au-
cune, qui soit de nature à aggraver ou étendre le différend existant sur

43
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 53

la prévention et la répression du crime de génocide, ou à en rendre
la solution plus difficile» (C.J. Recueil 1993, p. 24, par. 52 B).

Compte tenu de ce que je viens de dire, la finalité et la teneur de l’ar-
ticle 41 du Statut ne se limitent pas, et ne sauraient se limiter, à la sauve-
garde des droits éventuels des Parties dans une affaire comme celle dont
la Cour est saisie. La situation exige que la Cour statue d’office en vertu
de Particle 75 du Règlement; c’est la raison pour laquelle j’ai suivi la
majorité de la Cour et voté pour le premier alinéa du dispositif de.
l’ordonnance. Fondamentalement, la question de la non-aggravation et
de la non-extension du différend n’est pas seulement liée à la protection
des droits éventuels des parties au litige; elle fait partie intégrante de cette
protection et constitue la base sur laquelle la Cour peut s’appuyer pour
indiquer des mesures conservatoires.

v) Dommage ou préjudice irréparable

Il y a un autre élément à prendre en considération pour décider s’il y a
lieu d'indiquer des mesures conservatoires: c’est le point de savoir si,
dans le cadre du différend, quand celui-ci ne peut être évité, il ne risque
pas de se produire un dommage ou préjudice irréparable. Ce point n’est
pas sans rapport avec la nécessité de sauvegarder les droits des parties,
parce que le dommage ou le préjudice irréparable subi par l’une ou
l’autre équivaut généralement à une privation de droits. Mais l'indication
à cette fin de mesures conservatoires, si elle permet d’éviter la répétition
du même type d'événement, ne permet pas d’effacer les conséquences de
la plupart des incidents qui se sont déjà produits. Dans l’affaire de la
Compétence en matière de pêcheries, la Cour a relevé que, selon le Gou-
vernement islandais, «la cristallisation de la situation dangereuse actuelle
pourrait causer un préjudice irréparable aux intérêts de la nation islan-
daise» (Compétence en matières de pêcheries {Royaume-Uni c. Islande),
ordonnance du 12 juillet 1973, C_LJ. Recueil 1973, p. 303). Le droit à la vie
a été considéré comme l’un des droits exposés à un préjudice «irréparable»
dans l’affaire relative au Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, où les Etats-Unis demandaient à ce que soient protégés:

«les droits de leurs ressortissants à la vie, à la liberté, à la protection
et à la sécurité; les droits à l’inviolabilité, à l’immunité et à la protec-
tion de leurs fonctionnaires diplomatiques et consulaires; les droits à
Pinviolabilité et à la protection de leurs locaux diplomatiques et
consulaires» (C.1.J. Recueil 1979, p. 19, par. 37).

A l'évidence, l'indication de mesures conservatoires dans les cas évoqués,
qu’elle ait simplement pour objet de sauvegarder des droits ou bien d’évi-
ter une aggravation ou une extension du différend ou encore un acte de
nature à causer un dommage ou préjudice irréparable aux parties, a tou-
jours visé notamment à protéger des vies humaines ou à préserver des
biens ou les deux à la fois. Dans l'affaire du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, la Cour a fait observer que

44
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 54

«la persistance de la situation qui fait l’objet de la requête expose les
êtres humains concernés à des privations, à un sort pénible et angois-
sant et même à des dangers pour leur vie et leur santé et par consé-
quent à une possibilité sérieuse de préjudice irréparable» (C.LJ.
Recueil 1979, p. 20, par. 42; les italiques sont de moi).

De même, dans la présente affaire, les faits indiscutables qui ont été
présentés montrent qu’il y a eu des souffrances humaines, des morts, des
blessés et même quelques disparus dans les deux camps. Il apparaît tout
aussi clairement que la majorité des habitants de cette partie de la pres-
qu’île de Bakassi sont des pêcheurs qu’il ne faudrait pas priver de leurs
moyens d'existence. Le seul fait pour la Cour d’indiquer d’office aux
Parties qu’elles doivent s’abstenir de tous actes d’agression et de toute
extension du différend devrait, en soi, à n’en pas douter, apaiser les souf-
frances et mettre fin aux pertes en vies humaines et aux dommages maté-
riels infligés à la population de ja presqu'île de Bakassi.

vi) Préservation des éléments de preuve

La Cour a rarement indiqué des mesures conservatoires visant à pré-
server des éléments de preuve. Cet aspect de la question a bien été évo-
qué dans l’affaire relative à la Dénonciation du traité sino-belge du 2 no-
vembre 1865, de 1926, mais la Cour, dans l'ordonnance du 11 septembre
1976 qu’elle a rendue dans l’affaire du Plateau continental de la mer Egée,
a estimé qu'il lui était impossible d'indiquer des mesures conservatoires à
cet effet. Dans une affaire où il a été fait droit à une telle demande, celle
du Différend frontalier, entre le Burkina Faso et la République du Mali,
il y avait eu accord entre les Parties qui s'étaient entendues au préalable
sur une ligne de cessez-le-feu clairement définie.

Eu égard à sa jurisprudence et à sa position face à la demande en indi-
cation de mesures conservatoires du Cameroun, la Cour peut difficile-
ment exercer son pouvoir discrétionnaire pour faire droit à cette demande
en ce qui concerne la troisième mesure sollicitée, qui est que «les Parties
s'abstiendront de tout acte ou action qui pourrait entraver la réunion des
éléments de preuve dans la présente instance » (les italiques sont de moi)
— alors que la Cour ne saurait, à mon avis, indiquer pareille mesure
pour les raisons suivantes:

a) Comme je l'ai dit, nul n’a montré clairement où se trouvent actuelle-
ment stationnées les forces armées camerounaises et nigérianes. Les
éléments de preuve produits par les deux Parties sont contradictoires
et il n’existe aucun accord entre elles à ce sujet. Les cartes ne sont pas
d’un grand secours non plus.

b) La Cour n’a pas précisé la nature des éléments de preuve à réunir. I
a été produit des preuves montrant que le préfet camerounais avait
quitté précipitamment Idabato sans rassembler les documents dont il
disposait là-bas. Mais le Nigéria a présenté des faits et des docu-
ments, y compris des photographies, tendant à montrer qu’Idabato
ou Achibong fait partie de la province nigériane de Cross River.

45
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 55

c) Il n’y a entre le Nigéria et le Cameroun aucun accord sur la ligne de
cessez-le-feu qui aurait pu faciliter l'indication d’une mesure conser-
vatoire à cet égard, contrairement à ce qui s’est passé dans l’affaire du
Différend frontalier, où un tel accord a été conclu.

d) L’argumentation du Nigéria consiste notamment à dire que, le Came-
roun ayant déjà déposé son mémoire, tous les éléments de preuve
nécessaires (qui, à mon avis, sont essentiellement constitués de traités,
d’accords et de conventions), ont déjà été déposés au Greffe de la
Cour.

e) Le Nigéria ne formule aucune demande dans le même sens et le droit
commande de respecter le principe de l'égalité des deux Parties. En
d’autres termes, la demande dit expressément que «les Parties» s’abs-
tiendront de tout acte qui pourrait entraver la réunion des éléments
de preuve dans la présente instance, mais la mesure ne peut s’adresser
qu’au Cameroun.

Toutes ces raisons m’aménent a conclure que la Cour ne saurait faire
droit a cet élément de la demande du Cameroun. II s’ensuit que la Cour
ne saurait indiquer aucune des trois mesures que contient la demande du
Cameroun du 10 février 1996.

V. L’EXERCICE PAR LA COUR DE SES POUVOIRS
EN VERTU DE L’ARTICLE 75 DU REGLEMENT

Pour bon nombre de raisons, la Cour ne devrait indiquer que la mesure
conservatoire pour laquelle j’ai voté, celle qui est énoncée au premier
alinéa du dispositif.

1. A l’évidence, la Cour n’est pas en mesure de vérifier toutes les ver-
sions contradictoires des faits qui lui ont été présentées et ne saurait donc
s’y fier, mais il demeure que certains faits sont, comme je l’ai dit, incon-
testés. Ces faits constituent autant de raisons décisives pour que la Cour
ne reste pas indifférente à la situation apparemment explosive dans la
presqu'île de Bakassi et qu’elle indique des mesures conservatoires.

2. L'intervention judiciaire de la Cour en l’espèce n’a pas un caractère
exclusif; elle s’ajoute à l’ensemble des démarches engagées par le Conseil
de sécurité, le Secrétaire général de l’Organisation des Nations Unies, le
président Eyadema du Togo et l'Organisation de unité africaine, par
Pentremise de son secrétaire général, M. Salim A. Salim; mais la Cour ne
doit s’attacher qu'à l’accomplissement de sa mission juridique et judi-
ciaire et a rien d’autre.

3. Les deux Parties reconnaissent le caractère intrinsèquement dange-
reux de la situation qui règne actuellement dans la presqu'île de Bakassi
et elles préféreraient un règlement pacifique du différend. On en voit la
preuve, du côté nigérian, dans la lettre de l’agent du Nigéria datée du
16 février 1996. En outre, s’adressant à la Cour le 6 mars 1996, le Nigéria
a dit ceci:

46
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AJIBOLA) 56

«Le Nigéria n’a nullement l'intention d'utiliser la force militaire
pour — et je cite les mots de la demande camerounaise — «pour-
suivre la conquête de la péninsule de Bakassi». La position du Nigé-
ria est, comme elle l’a toujours été, de résoudre la question de
Bakassi par des moyens pacifiques» (CR 96/3, p. 16; les italiques sont
de moi).

4, Les deux Parties ont pris part à diverses tentatives de règlement
pacifique et amiable du différend, comme il ressort des communiqués
publiés à Tunis et au Togo.

5. La Cour a récemment indiqué des mesures conservatoires dans des
affaires de cette nature. Elle l’a fait dans les affaires suivantes: Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique) (C.L.J. Recueil 1984, p. 167); Différend fron-
talier (Burkina Faso/République du Mali) (C.I.J. Recueil 1986, p. 3),
affaire portée devant une chambre de la Cour; Application de la conven-
tion pour la prévention et la répression du crime de génocide ( Bosnie-
Herzégovine c. Yougoslavie (Serbie et Monténégro)) (C.IJ. Recueil
1993, p. 3). Il n’y a donc aucune raison qu’elle n’indique pas de mesures
conservatoires dans des circonstances analogues, lorsque des incidents
donnant lieu à des hostilités armées sont allégués et reconnus.

6. De surcroît, la Cour, sur un plan juridique plus large, est tenue de
veiller à ce qu’il soit rappelé et prescrit à tous les Etats Membres de
l'Organisation des Nations Unies, dont font partie le Cameroun et le
Nigéria, de s’acquitter du devoir sacré que leur impose expressément la
Charte des Nations Unies, laquelle dispose que:

«3. Les Membres de l’Organisation règlent leurs différends inter-
nationaux par des moyens pacifiques, de telle manière que la paix et
la sécurité internationales ainsi que la justice ne soient pas mises en
danger.

4, Les Membres de l'Organisation s’abstiennent, dans leurs rela-
tions internationales, de recourir à la menace ou à l’emploi de la
force, soit contre l'intégrité territoriale ou l'indépendance politique
de tout Etat, soit de toute autre manière incompatible avec les buts
des Nations Unies.» (Art. 2.)

VI. CONCLUSION

C’est pour toutes les raisons exposées ci-dessus que j'ai été amené a
voter pour le premier alinéa du dispositif de l’ordonnance mais que j'ai
estimé qu’il m'était impossible de voter pour les quatre autres mesures
conservatoires indiquées par la Cour.

(Signé) Bola A. ATIBOLA.

47
